1222942                                      Filed 5/29/2018 7:32 AM
                                                                                                    Cheryl Fulcher
                                                                                                      District Clerk
                                                                                           Hopkins County, Texas
                                                                                                 Darnell Mc Queen



                                        N0.1222942

                                              §   IN THE DISTRICT COURT  FILED IN
STATE OF TEXAS                                                     6th COURT OF APPEALS
                                              §                             TEXARKANA, TEXAS
vs.                                           §   8TH JUDICIAL DISTRICT
                                                                  5/29/2018 10:55:49 AM
                                              §                              DEBBIE AUTREY
WILLIAM HUNTER WARD                           §    HOPKINS COUNTY, TEXASClerk


                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes William Hunter Ward, Defendant in the above styled and numbered cause,

and gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against William Hunter Ward.

                                           Respectfully submitted,

                                           Lee Warren
                                           101 Bill Bradford Road, Ste 25
                                           Sulphur Springs, Tx
                                           75482
                                           (903) 335-3380




                                               L arren@WarrenLegal.net
                                               Attorney for William Hunter Ward
                               CERTIFICATE OF SERVICE

       This is to certify that on May 28th, 2018, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Hopkins County, by E-mail to

MHarris@hopkinscountytx.org.
                                           N0.1222942

STATE OF TEXAS                                    §   IN THE DISTRICT COURT
                                                  §
vs.                                               §   8TH JUDICIAL DISTRICT
                                                  §
WILLIAM HUNTER WARD                               §   HOPKINS COUNTY, TEXAS


      TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

        I, Eddie Northcutt, judge of the trial court certify this criminal case is not a plea-bargain

case and the Defendant has the right of appeal.



Judge                                             Date Signed

I have received a copy of the certification. I have also been informed of my rights concerning
my appeal in this criminal case, including any right to file a pro se petition for discretionary
review pursuant to Rule 68 of the Texas Rule of Appellate Procedure. I have been admonished
that my attorney must mail a copy of the Court of Appeal's judgment and opinion to my last
known address and that I have only 30 days in which to file a prose Petition for Discretionary
Review in the Court of Appeals. I acknowledge that, if I wish to appeal this case and if I am
entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
change in the address at which I am currently living or any change in my current prison unit. I
understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of
any change in my address, I may lose the opportunity to file a pro se Petition for Discretionary
Review.



William Hunter Ward, Defendant                            arren
ID Number: Unknown                                  tate Bar Number: 24090494
Hopkins County Jail                                101 Bill Bradford Road, Ste 25
298 Rosemont                                       Sulphur Springs, Texas 75482
Sulphur Springs, Texas 75482                       phone: (903) 335-3380

"A defendant in a criminal case has the right of appeal to a court of appeals under these rules. In
a plea bargain case - that is, a case in which a defendant's plea was guilty or nolo contendere and
the punishment did not exceed the punishment recommended by the prosecutor and agreed to by
the defendant - a defendant may appeal only: (A) those matters that were raised by written
motions filed and ruled on before trial, or (B) after getting the trial court's permission to appeal."
Texas Rule of Appellate Procedure 25.2(a)(2).
                   ••••••••
           ·w.~!;.it'E
                     o~~
          .,. ~        .  ~~~··
                            ••
        •:,.  Jr#' '           •
       :::
                               ...
                         ~     ~

       .:E-...                  ~=

             ••.
             ·..·······   ..·.••                              No.       /~'!j~
  THE STATE OF TEXAS                                                                                        IN THE DISTRICT COURT

                                                                                                            8TH JUDICIAL DISTRICT

                                                                                                          HOPKINS COUNTY, TEXAS



                          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APP ~Lt?':d~'dock-#-M
                                                                                                                            FILED
                   I, judge ~ trial court, certify this criminal case:                                                       MAY 2 1 2018
                   -~
                    - isc        nno·t
                                 n       a plea bargain case, and the defendant has the right of appeal.
                                                                                                                            ~~~illu...
                              is a plea bargain case, but matters were raised by written motion filed and r~~~EXAS
                              before trial and not withdrawn or waived, and the defendant has the right of appeal.

                              is a plea bargain case, but the trial court has given permission to appeal, and the
                              defendant has the right of appeal.

                              is a plea bargain case, and the defendant has NO right of appeal.

                              the defendant has waived the right of appeal.




                              Judge


I have received a copy of this certification. I have also been informed of my rights concerning any appeal
of this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of
the court of appeals' judgment and opinion to my last known address and that I have only 30 days in which
to file a prose petition for discretionary review in the court of appeals. TEX. 1 A. APP. P. 68.2. I acknowledge
that, if I wish to appeal this case and if I am, entitled to do so, it is my duty to inform my appellate attorney,
by written communication, of any change in the address at which I am currently living or any change in my
current prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate
attorney of any change in my address, I may lose the opportunity to file a pro se petition for discretiona.ry
review.



                                             I
 Defendant                                                                          De ndant's ounsel ·1        l(I! ~;:x J./d~/
 Mailing address:                                                                     ate Bar of TX ID# Of              P    f 7 •(
 Telephone number:                                                                  Mailing address:
 Fax # (if any):                                                                    Telephone number:
                                                                                    Fax # (if any)
··A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case ii) which it enters a judgment of guilt or other appealable order. In a plea bargain case - that is, a case
in which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by written motion filed
and ruled on before trial, or (8) after getting the trial court's permission to appeal." Texas Rule of Appellate Procedure 25.2(a)(2).



                              WHITE - TRIAL COURT       CANARY-DEFENDANT                    PINK - DEFENDANTS COUNSEL
                                                       T o _, cal Echo PldoNng Co (903) 885-0861